       Case 1:20-cv-00117-SPW-TJC Document 51 Filed 07/27/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




RORY V. HOTOMANIE,
                                                 1:20-C V-117-BLG-SPW-TJC
                     Plaintiff,
                                                 Consolidated with
 vs.                                             1:20~CV-II6~SPW-TJC(Lead Case)

 ARCHIE ADKINS and MS
DIRECTIONAL,LLC, and DOES I-V,                        ORDER


                     Defendants.


       Upon consideration of the parties' Joint Stipulation of Dismissal with

Prejudice (Doc. 50), and for good cause appearing,

       IT IS HEREBY ORDERED that said Stipulation is GRANTED. The case in

1:20-CV-117-BLG-SPW-TJC is DISMISSED WITH PREJUDICE, with each

party to bear its own attorney fees and costs.

       DATED this g^/dav of July, 2021.

                                                 SUSAN P. WATTERS
                                                 United States District Judge
